DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE

2.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 is allowed.
	Chiniwalla et al. (2009/0003762762) and Shimizu et al. (US 9,778,420) are considered as the relevant art.
Chiniwalla et al. ‘762 shows and disclose variable wavelength laser device (Fig 3, Section [021] tuning), comprising: a first semiconductor chip having first and second waveguides disposed in parallel (Fig 3: 110 first semiconductor chip having first 300A and second waveguides 310/430 in parallel).  The claim further requires a second semiconductor chip having an optical circuit that is optically connected to the first and second waveguides and constitutes a resonator in cooperation with the first and second waveguides, the first and second waveguides each having two or more front surface electrodes, and the second semiconductor chip having a plurality of electrodes bonded to the corresponding front surface electrodes of the first and second waveguides.  Chiniwalla et al. ‘762 did not explicitly state the above.  However, Chiniwalla et al. ‘762 did discloses of a second semiconductor chip where the grating to be tuned electrically with electrical connections between the contact pads of the chips (Section [021, 022]).  Therefore, one skill in the art would recognize Chiniwalla et al. ‘762 having a circuit connected to first and second waveguides and constitutes a resonator via the grating.  However,

Shimizu et al. ‘420 of analogous art also shows and discloses connecting structure of optical module and optical connector comprising: an optical module includes a connecting face connected with an optical connector with diffraction gratings, where the optical module comprise driver IC circuit and electrical connections in such - the second optical waveguide is provided in the optical connector along the opposing face toward the connecting face; the optical connector includes a second diffraction grating, provided in an end part of the second optical waveguide, to convert an optical axis direction of the second optical waveguide into a direction toward the optical module; and while the optical module and the optical connector are connected mechanically to make the opposing face of the optical connector oppose the connecting face of the optical module, the first diffraction grating and the second diffraction grating opposing each other and being coupled optically (Fig 1-6: 20A- optical module, 22- first optical waveguide, 22a- core layer with optical waveguide core 25, 23- driver IC (integrated circuit), 26- diffraction grating, 261- electrically via a connection bump (solder), 28-optical active element, 29- light emitting device, 30A- optical connector, 31- 2nd optical waveguide provided continuous along opposing face, 31a- core layer).
	The references fail to teach the structure and relationship of a variable wavelength laser device comprising: a first semiconductor chip having first and second waveguides disposed in parallel; and a second semiconductor chip having an optical circuit that is optically connected to the first and second waveguides and constitutes a resonator in cooperation with the first and second waveguides, the first and second waveguides each having two or more front surface electrodes, and the second semiconductor chip having a plurality of electrodes bonded to the corresponding front surface electrodes of the first and second waveguides.
	Similarly, with respect to claim 8 the reference fail to teach a method of producing a variable wavelength laser device comprising the steps of: preparing a first semiconductor chip having the first and second waveguides disposed in parallel; preparing a second semiconductor chip having an optical circuit, the first and second waveguides each having two or more of the front electrodes, and the second semiconductor chip having a plurality of electrodes; and bonding the front surface electrodes of the first and second waveguides to the corresponding plurality of electrodes of the second semiconductor chip by flip chip bonding to optically connect the first and second waveguides to the optical circuit to constitute a resonator.

	Claims 2-7 are also allowable as they directly depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					COMMUNICATION
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828